Citation Nr: 1419460	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-28 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial compensable rating for arthritis of the left hand.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to November 30, 2010.

4.  Entitlement to an effective date prior to November 30, 2010 for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

As relevant, a  September 2009 rating decision granted service connection for PTSD, assigning an initial 50 percent rating, effective November 6, 2008.  The Veteran perfected an appeal of the initial rating assigned.  In a June 2010 rating decision, the RO granted service connection for arthritis of the left hand, assigning a an initial noncompensable rating, effective May 27, 2008.  The Veteran perfected an appeal of the initial rating assigned.  By decision dated in March 2011, the Board denied a rating in excess of 50 percent for PTSD.  The Board also remanded the issues of entitlement to a TDIU and entitlement to service connection for bilateral hearing loss for additional development.   

The Veteran appealed the Board's denial of a higher initial rating for PTSD to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a December 2011 Order, following a Joint Motion for Remand (JMR) filed by the Veteran's attorney-representative and the attorney representing the Secretary (the Parties).   

In December 2012, the Board granted an initial 70 percent rating for PTSD as of November 30, 2010.  The Board denied a rating in excess of 50 percent prior to November 30, 2010, and in excess of 70 percent thereafter.  The Board also granted service connection for hearing loss and again remained the claim for TDIU.

The Veteran again appealed the Board's denial of higher ratings for PTSD to the Court.  By way of an August 2013 Order, the Court granted a JMR that vacated and remanded the Veteran's appeal as to a rating in excess of 50 percent prior to November 30, 2010.  The Court did not disturb any other aspect of the December 2012 Board decision, to include the Board's award of a 70 percent rating for PTSD as of November 30, 2010.  Therefore, the issue on appeal is limited to entitlement to an initial rating in excess of 50 percent for PTSD prior to November 30, 2010, and reflected on the title page as such. 

In a December 2012 rating decision, the RO granted entitlement to TDIU, effective November 30, 2010.  The Veteran has subsequently perfected an appeal with respect to the propriety of the effective date assigned for the award of the TDIU and, therefore, such issue is reflected on the title page.  Additionally, in a January 2013 rating decision, the RO implemented the Board's December 2012 decision and granted service connection for bilateral hearing loss, assigning an initial noncompensable rating, effective May 27, 2008.  The Veteran perfected an appeal of the initial rating assigned.

The Board notes that, in regard to the issues of entitlement to initial compensable ratings for arthritis of the left hand and bilateral hearing loss and entitlement to an earlier effective date for the award of a TDIU, the RO has not certified such to the Board.  However, such issues have been perfected by the timely filing of a substantive appeal.  Moreover, such certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2013).  Therefore, as such issues have been perfected for appeal, the Board has jurisdiction over them and they are included on the title page of this decision.

In December 2010, a video-conference Board hearing was held before a Veterans Law Judge who is no longer a member of the Board.  As relevant to the claims currently in appellate status, this hearing covered the issue of entitlement to a higher initial rating for PTSD.  A transcript of the hearing is associated with the Veteran's claims file.  While the Veteran and his attorney were advised of their right to attend another hearing before a different Veterans Law Judge, they elected not to have another hearing before a current member of the Board.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that, with the exception of treatment and Social Security Administration (SSA) disability records, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

In February 2014, the Board sought waiver of initial consideration of additional evidence received after the last adjudications by the AOJ.  Later in February 2014, the Veteran's attorney waived AOJ consideration of this additional evidence.  38 C.F.R. § 20.1304(c).  Therefore, the Board may properly consider such newly received evidence.  


FINDINGS OF FACT

1.  For the entire appeal period, i.e., as of May 27, 2008, the Veteran experiences painful motion in multiple joints of his left hand and arthritis has been shown by X-ray in the left hand; there is no evidence of ankylosis.

2.  For the entire appeal period, the Veteran experiences bilateral hearing loss was productive of not worse than Level I hearing acuity for the right ear and Level I hearing acuity of the left ear. 

3.  For the entire appeal period prior to November 30, 2010, i.e., as of November 6, 2008,  and resolving all doubt in the Veteran's favor, his PTSD is manifested by daily panic attacks, occasional auditory hallucinations, suicidal ideation and continuous depression, resulting in deficiencies in most areas related to occupational and social impairment; the preponderance of the evidence is against a finding that the disability is manifested by total social and occupational impairment.

4.  As of November 6, 2008, the Veteran's service-connected PTSD prevented him from maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  As of May 27, 2008, the criteria for an initial 10 percent rating, but no higher, for arthritis of the left hand have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5214-5230 (2013).

2.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2013). 

3.  As of November 6, 2008, the criteria for an initial 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

4.  As of November 6, 2008, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 3.400, 4.3, 4.7, 4.16 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five (5) elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

The Board observes that all claims currently in appellate status stem from the initial grant of the benefit; specifically, the claims in appellate status are claims for initial higher ratings and an earlier effective date for the grant of TDIU.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, as the Veteran has appealed initially assigned ratings and the effective date initially assigned for the assignment of TDIU benefits, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service records, VA treatment records, SSA disability records, and a private opinion from a Dr. Parsons has been associated with the claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The duty to assist also provides that VA will afford a claimant a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c) (4).  Here, the Veteran was provided VA examinations that evaluated his psychiatric disability in September 2009, April 2011, and June 2011.  The Veteran was provided VA examinations that evaluated his bilateral hearing loss disability in February 2009 and April 2011.  Further, the Veteran was provided VA examinations that evaluated the arthritis of the left hand in July 2009, February 2011, and April 2011.

In relation to each disability, the Board finds that the examination reports of record provide sufficient evidence regarding the severity of symptoms, and thus, in the Board's judgment, they are adequate to address the rating issues currently before the Board.  See 38 C.F.R. §§ 3.326, 3.327.  

With respect to the February 2009 and April 2011 VA audiological examinations, the Board finds that such adequately report the functional effects of the Veteran's bilateral hearing loss.  Thus, the Board finds the evidence of record to be sufficient for rating purposes and the functional effects of the Veteran's hearing loss disability are adequately addressed by the record for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Further, as to the issue of an earlier effective date for TDIU, based on the opinion evidence of record, to include both private and VA, the Board grants entitlement from the date of service connection for PTSD.  Neither the Veteran nor his attorney have asserted deficiencies in the VA examinations of record, but instead have contested the RO's and/or the Board's interpretation of these examinations.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).

Further, neither the Veteran nor his attorney has asserted that the disabilities in appellate status have increased in severity (worsened) since the most recent respective VA examinations.  Thus, after consideration of the evidence of record and the procedural history of this case, the Board finds that VA has satisfied the duty to assist in this appeal.  

In specific regard to the Veteran's December 2010 Board hearing, Court has held that that provisions of  38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: to explain fully the issues, and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, this hearing was held by a Veterans Law Judge who no longer works at the Board.  As clarified above, the Veteran did not wish to have a new hearing and the appeal has now been assigned to the undersigned Veterans Law Judge.  Reviewing the transcript of the December 2010 hearing, the Veterans Law Judge conducting the hearing clearly explained the issues before her.  At that time, the issues involved ones of service connection and entitlement to a higher initial rating for PTSD.

As the claim for service connection has now been granted (and is before the Board on the basis of a downstream element, which is a different issue for purposes of the hearing), the only issue that remains on appeal that was considered by the Veterans Law Judge is that of an initial higher rating for PTSD.  On this issue, the Veterans Law Judge asked questions that directly addressed the symptoms of this disability.  See Board Transcript, pages 10-15.  Further, VA has conducted subsequent VA examination in an effort to further develop and substantiate the Veteran's entitlement to a higher rating.  Accordingly, the Bryant duties were met, and the hearing is legally sufficient.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis:  Initial Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is a guide for the evaluation of disability resulting from diseases and injuries experienced as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding the degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

In a claim for an increased initial rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  In this case, the Board has considered whether staged ratings are appropriate but, as discussed herein, finds that the symptomatology of the service-connected arthritis of the left hand, bilateral hearing loss, and PTSD have been stable throughout the time periods under consideration.  Therefore, the assignment of staged ratings is not warranted.

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the following analysis will focus on what the evidence shows, or fails to show, as to the claims.

A.  Arthritis of the Left Hand

In a November 2013 letter, the Veteran's attorney asserted that the left hand disability warranted a compensable rating pursuant to 38 C.F.R. § 3.321, 4.40, 4.45, and 4.59 due to pain on movement, mild to moderate effects on his activities of daily living, employment, and the functional limits in the ability to grasp by approximately 20 percent and to manipulate small objects by about 50 percent.

Of particular relevance here, as the Veteran has been diagnosed as having arthritis, is law providing that a claimant with a disability manifesting as painful or decreased range of motion in a joint may be entitled to a separate rating for arthritis.  38 C.F.R. § 4.59; Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In Lichtenfels, the Court held that Diagnostic Code 5003 and 38 C.F.R. § 4.59, when read together, indicate that painful motion of a major joint caused by degenerative arthritis established by X-ray, is deemed limited motion and warrants a minimum 10 percent rating under Diagnostic Code 5003, even though there is no actual limitation of motion.  A Veteran is not entitled to separate compensable disability awards for both arthritis (under Diagnostic Code 5003) and limitation of motion (under another diagnostic code) in the same joint.  Hicks v. Brown, 8 Vet. App. 417 (1995); Lichtenfels, 1 Vet. App at 488.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10 , 4.40, 4.45 (2012).  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2013).  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59  is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

The Veteran's left hand disability is rated under Diagnostic Codes 5222-5003.  The evidence reveals that he is left-hand dominant.  As noted above, regarding Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 further provides, however, that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Note (1) provides that such a rating will not combined with ratings based on limitation of motion.

Diagnostic Codes 5214 through 5230 provide rating criteria for specific disabilities of the wrist and the fingers.  Although the RO listed Diagnostic Code 5222 along with the code for arthritis, Diagnostic Code 5222 provides ratings based on favorable ankylosis of three digits.  Here, the Veteran has range of motion in each finger, and thus does not have ankylosis.  The Board finds that the RO simply used this Diagnostic Code for reference as no Diagnostic Code specifically contemplates the Veteran's disability and he was provided a noncompensable rating based on his disability not meeting the criteria listed in Diagnostic Code 5222.  See 38 C.F.R. §§ 4.20, 4.31.  Reviewing other possible relevant Diagnostic Codes, the majority of the criteria relate to ankylosis, and here, there is no ankylosis.

Regarding limitation of motion, a note (1) after Diagnostic Code 5215 provides in relevant part that for digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of 0 to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.  Under Diagnostic Code 5228, a noncompensable rating is assigned when the limitation of motion in the thumb is manifested by a gap of less than one inch between the thumb pad and the finger, with the thumb attempting to oppose the fingers.  A 10 percent rating is warranted for a gap of one to two inches between the thumb pad and the finger, with the thumb attempting to oppose the finger.  A 20 percent rating is warranted with a gap of more than 2 inches.  Regarding the index or long finger, under Diagnostic Code 5229, a noncompensable rating is warranted when there is a gap of less than one inch between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees..  A compensable rating requires more severe limitation of motion.  Regarding the ring or little finger, under Diagnostic Code 5230, only noncompensable ratings are assigned.

The Veteran underwent a VA examination in July 2009.  The examiner noted review of the claims file.  The Veteran reported some pain in the left hand and that the hand was stiff when he used it.  Physical examination revealed no swelling at the level of the dorsum of the left hand and no deformities of the left hand or fingers.  Regarding all four fingers, extension was to 0 degrees and flexion to 90 degrees.  The Veteran was able to close the left fist well with fingers deep in the palm without apparent pain.  Although the examiner noted that the thumb was apparently not involved in the original injury, he observed that range of motion was essentially normal, although there was mild enlargement at the metacarpo-phalangeal joint.  Further, regarding all the range of motion testing, there was no additional functional loss with repetitive motion and there were no symptoms.  The examiner further noted that there were no flare-ups.  X-ray, however, showed severe osteoarthritic changes.

In a February 2011 statement, the Veteran's spouse described the increase in the severity of the hand disability.  She reported that the Veteran was now having trouble picking things up and was always complaining of pain in the hand.  She had to assist him in buttoning shirts and tying his shoes.  She reported that he could no longer complete his previous work because of this disability and that he was difficult for him to close his hand or make a fist without extreme pain.

The Veteran also underwent a VA examination in February 2011.  The examiner noted that the Veteran last worked in 2007 (this, however, is incorrect as the Veteran has repeatedly self-reported working until October 2008) and that in this work he had trouble with ladders.  Although the examiner, at points in the examination report, refers to the right hand, to include when reporting measurements of the hand, from the overall context it is clear that the examiner is reporting findings of only left hand.  Considering the examination report as a whole, thus, it is clear that this only represents a harmless typographical error and does not lessen the probative value of the report's findings.

The examiner reported that the initial injury was caused when a rifle struck the hand.  The Veteran had throbbing sensation throughout his hand that ran into the forearm.  He reported problems holding objects in his hand, and also trouble manipulating small objects, such as buttons.  The Veteran was not undergoing any treatment for the disability.  

Physical examination did not reveal gross swelling of the left hand.  There was an obvious mild deformity of the distal interphalangeal joint of the fifth finger of the left hand.  Motion testing revealed full painless motion in the carpometacarpal joint of the thumb.  The metacarpophalangeal joint was slightly enlarged, with extension to 0 degrees and flexion to 55 degrees.  Distal interphalangeal joint extension was to 0 degrees and flexion was to 35 degrees.  In the fifth finger (little), the metacarpo-phalangeal joint motion was from 0 to 90 degrees of flexion, the proximal interphalangeal joint was from 0 to 90 degrees, and the distal interphalangeal joint was from 30 degrees to 55 degrees of flexion.  Flexion of the finger into the palm lacked approximately 1/2 inch to reach the palmar crease and the thumb circumduction lacked 1 inch for the tip of the thumb to reach the base of the fifth finger.  The remaining fingers showed full range of motion.  X-ray showed osteoarthritic changes.  

The examiner found that the disability had mild to moderate effects on the Veteran's activities of daily living and employment.  The effect was to limit the Veteran's ability to grasp by approximately 20 percent and to manipulate small objects by about 50 percent.  Regarding other limitations, the examiner reported that the disability also increased the danger of climbing ladder.  The examiner reported that the Veteran was able to perform common household chores and that he would have some limitation in handling a shovel.  Regarding DeLuca criteria, the examiner noted that the pain in the left hand was constant and ongoing rather than sporadic.  Thus, the repetitive use or flares did not suggest further loss in range of motion.  The pain, however, may contribute to some weakness of the Veterans left hand.

In an April 2011 VA general medical examination, the Veteran reported that his hand was weak and worse in cold weather.  He had trouble with dropping things.  The effect of this disability on occupational functioning was that the Veteran would be assigned different duties due to decreased strength.  The effect on the Veteran's usual daily activities was that the Veteran could not do manual labor such as splitting wood.

The only evidence of record that contains detailed range of motion testing consists of the July 2009 and February 2011 VA examination reports.  Considering the Veteran's and spouse's statements, however, the Board finds that throughout the period on appeal the disability has been manifested by painful, limited motion with X-ray evidence of arthritis.  On this basis, the Board grants an initial 10 percent rating for such disability, i.e., since May 27, 2008, the date service connection was awarded.  See 38 C.F.R. §§ 4.59, 4.71, Diagnostic Code 5003; Burton, supra.  Regarding a rating in excess of 10 percent, the Veteran retains motion in all fingers, and thus, there is no ankylosis of the joints.  

The Board has examined the VA Schedule for Rating Disabilities to determine if any other appropriate Disability Codes may avail the Veteran of a higher disability rating.  There is, however, no available schedular criteria that would lead to a higher rating.  Thus, an initial rating in excess of 10 percent is denied.

Regarding the lay statements of record, the Veteran and his spouse are competent to report experiencing pain and difficulty with handling objects and climbing ladders.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a)(2).  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  The medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's reports.  Moreover, his subjective complaints of weakness, pain, and limitation of motion are considered in the currently assigned rating. 

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  The Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. 
§  3.321 is a three-step inquiry.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, the Veteran is considered to have an exceptional disability picture and the Board must determine whether the disability results in factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected arthritis of the left hand, with the established criteria found in the rating schedule.  The Board finds that the Veteran's arthritis of the left hand disability is fully addressed by the rating criteria under which it is rated.  Specifically, the rating criteria contemplate weakness, pain, and limitation of motion.  The claims file does not otherwise indicate that extra-schedular referral is appropriate.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the rating schedule is adequate to evaluate his disability picture and referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In conclusion, the Board finds that the evidence supports a 10 percent rating, but no higher, for arthritis of the left hand throughout the pendency of this appeal.  As to a rating in excess of 10 percent, the preponderance of the evidence is against this aspect of the claim.  In denying a rating in excess of 10 percent, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

B.  Bilateral Hearing Loss

The Veteran asserts that his bilateral hearing loss disability is more severe than contemplated by the currently assigned noncompensable rating.  He has reported difficulty hearing others in conversations, including his spouse, and needing visual cues to understand conversations. 

Hearing loss is rated under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R.  § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R.  § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran was afforded a VA audiological examination in July 2009.  The examiner noted review of the claims file.  The Veteran's chief complaint was that he needed visual cues to understand what people were saying in all listening situations.  Audiometric testing showed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
30
30
50
60
43
LEFT
30
30
55
60
44
Speech audiometry revealed speech recognition ability of 94 percent bilaterally.

The Veteran was afforded a second VA audiological examination in April 2011, which showed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
25
35
50
60
43
LEFT
20
30
45
55
38

Speech audiometry again revealed speech recognition ability of 94 percent bilaterally.

In an April 2011, in a VA general medical examination, the examiner noted that he had trouble with background noise, but he was able to hear the examiner that day in a quiet room.  The examiner found that there was not effect on usual occupation or resulting work problems, but that there was effect on his usual daily activities in that the Veteran could not hear his wife.

Review of these examination reports does not reveal evidence of any exceptional pattern of hearing impairment.  38 C.F.R. § 4.86.  Further, the examiners did not provide any indication that the use of speech discrimination scores were inappropriate.  Thus, the appropriate rating for the disability is determined by using Table VI and Table VII.  Using the results of the testing obtained during these examinations, the Veteran's disability is of a Level I in both ears under Table VI.  Under Table VII, these results warrant a noncompensable rating.

The Board acknowledges the contentions put forth by the Veteran regarding the impact of his service-connected bilateral hearing loss on his daily activities.  However, while he can describe the effects on his activities, he is not competent to report findings for rating purposes as the evaluation must be done by a state-licensed audiologist.  As noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Therefore, the Board finds that an initial compensable rating for bilateral hearing loss is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  The general criteria considered was outlined above when discussing the rating to be assigned to bilateral hearing loss.  In addition, in Martinak, supra, the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  In the present case, as noted above, the April 2011 examination report contained a description of the Veteran's subjective complaints.  In addition, in the April 2011 VA general examination, the examiners specifically noted the functional, including occupational effects, resulting from the Veteran's hearing loss.  

The Board has considered this evidence in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), but does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the currently assigned ratings.  Rather, his description of difficulties with hearing is consistent with the degree of disability addressed by his current evaluation.  In this regard, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999). In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

Consequently, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which his disability is rated.  There are no additional symptoms of his bilateral hearing loss that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable rating for bilateral hearing loss at any time in appellate status.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

C.  PTSD

As outlined in the Introduction, in the December 2012 decision, the Board granted a 70 percent rating for PTSD as of November 30, 2010.  The Board denied a rating is excess of 70 percent as of November 30, 2010 and denied a rating is excess of 50 percent for the period prior to November 30, 2010.  The Veteran appealed this decision.   In the JMR, the Parties vacated the December 2012 Board decision to the extent that it denied a rating in excess of 50 percent prior to November 30, 2010.  

Thus, only the period from November 6, 2008 (the date of service connection) to November 29, 2010 (the day prior to the grant of 70 percent) is currently before the Board.  The Board will again outline the law and regulations that applies to this issue and then the evidence from the relevant period (from the date of service connection to November 29, 2010 as it applies to these law and regulations).  Although some of the evidence is dated after November 2010, it relates to the severity of the disability between November 6, 2008 and November 29, 2010.  Although much of the relevant law and regulations and facts were outlined in the December 2012 Board decision, the Board again outlines the law, regulations, and relevant facts in order to provide the basis for the instant decision.

Regarding the general symptoms the Veteran attributes to his PTSD, during the December 2010 Board hearing, he reported that had thoughts of suicide, but had never had any plan.  He stated that he locked the doors every night and was up once or twice per night checking the doors and windows.  He reported panic attacks basically every day, but tried to avoid triggers such as being in confined spaces or having people around him.  He stated that he spent a lot of time in the woods behind his house, just walking and sitting.  As detailed in greater detail below, the Board finds that the Veteran has had these reported symptoms throughout the period under appeal and that, in addition, resolving all doubt in the Veteran's favor, the disability has also been manifested by daily panic attacks and suicidal ideation.  On this evidence, the Board grants a 70 schedular rating from the date of service connection, November 6, 2008.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 41 to 50 reflects serious symptoms, or any serious impairment in social, occupational, or school functioning.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

In a March 2009 psycho-social assessment from the VA Vet Center, it was reported that mental status evaluation showed appearance to be neat and manner to be polite, but guarded.  The Veteran was oriented in three spheres.  Speech was hesitant at first, but clear.  Memory function was impaired due to trauma memories.  The Veteran was calm and controlled, judgment was fair with some confusion, but there were no delusions or hallucinations.  There was some disorganized thinking in that the Veteran was cautious.  There was evidence of depression, sleep disturbance, and energy level.  The Veteran did not report suicidal ideations and did not express homicidal thoughts.  He did have recurrent intrusive thoughts, flashbacks, avoidance behavior, diminished interest in activities, restricted affect, sleep disorder, irritability, difficulty concentrating, hypervigilance and startle response.   

VA outpatient treatment records include a report of an April 2009 psychiatric evaluation.  Mental status evaluation at that time showed the Veteran to be alert, attentive and oriented in three spheres.  His appearance, behavior, and speech were normal.  Mood was dysphoric.  There were no perceptual disturbances such as hallucinations or illusions.  Thought processes were normal and there was no abnormal thought content such as delusions or obsessions.  He had passive suicidal ideation without plan.  Insight and judgment were good and memory was intact.  The diagnoses were anxiety disorder, PTSD, and depressive disorder.  The Veteran's GAF score was 53.  

In a June 2009 VA record, a clinician wrote that the Veteran had occasional fleeting suicidal ideation, which had been present for years.  The Veteran also reported that he had a physical altercation with his son.  The clinician assigned a GAF of 52.

On VA examination in September 2009, the Veteran reported current symptoms of sleep disturbance, anxiety, panic, anger, some thoughts of suicide, and avoidance.  He reported taking an antidepressant medication, but he did not think it helped.  He attended individual and group therapy sessions.  He reported that he had been married for 26 years and that his relationship with his wife was "good." He could no longer sleep in the same bed; however, because of his nightmares and restlessness.  He had two sons with whom he had a good relationship.  On examination, the Veteran was tense and rigid.  Speech was hesitant and monotonous.  Mood was depressed and anxious.  Affect was appropriate to mood.  There were no indications of depersonalization or derealization.  There were no hallucinations or illusions.  Thought process tended to be circumstantial, but the Veteran was easily redirected to the topic at hand.  There were no preoccupations or obsessions.  There were no delusions.  He denied homicidal ideation, but had some suicidal ideation of a passive nature.  He was oriented in three spheres.  Attention and concentration as well as memory were commensurate with age.  Ability to abstract and insightful thinking was within normal limits.  

On mental status examination, the Veteran reported that he only got about three hours of sleep each night.  He had difficulty falling asleep and staying asleep, waking up at least twice per night with thoughts of Vietnam and his military service.  His appetite was fair, with about 12 pounds of weight loss in the last two months.  With his medication, he felt depressed most of the time and anxious all of the time.  He stated that he thought of the traumatic events that had occurred during service on a daily basis.  This caused feelings of guilt and anger and intruded upon his thought process.  He reported many triggers and had symptoms such as hypervigilance and avoidance of feelings.  He felt numb inside, which he described as not having compassion and that the recent death of his mother had felt like it was "just another day."  He had an exaggerated startle response, nightmares every night, and a sense of disillusionment about the war.  The diagnosis was PTSD, with a GAF score of 50.  The GAF score was noted to be indicative of serious symptoms in that the Veteran completely isolated himself, had difficulty holding down jobs, and had suicidal ideation.  Regarding the effect of the PTSD on occupational and social functioning, the Veteran reported that he had a good work ethic when he reported to work, and was looking for work.  The Veteran reported being able to do yard work and spent time in the woods, but this triggered thoughts about Vietnam.  His hobbies included hunting, but he had no friends.  He required medication and it was found that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to signs and symptoms.  The Veteran was considered able to satisfactorily function in routine behavior, self-care, and normal conversation.  

The records show the Veteran to be maintained on medications, with some improvement in sleep noted in June 2010.  Suicidal ideation continued to be noted, but in March 2010 a suicidal risk assessment was found to be negative.  GAF scores were noted to be 55 in March and April 2010 and 59 in June 2010.  

In an August 2012 medical report, the Veteran's private psychologist, Dr. Parsons, related that the Veteran had repeated disturbing memories, thoughts, images, nightmares, and flashbacks of the traumatic events he was exposed to in Vietnam.  He was easily upset when reminded of these issues and had physical reactions, to include heart pounding, trouble breathing, and sweating.  He avoided thinking about these experiences whenever possible, but with limited success.  He had lost interest in activities that had previously given him pleasure and felt distant and cut off from others.  He also felt emotionally numb at times and felt that his future would somehow be cut short.  He had chronic difficulty falling and staying asleep and was often irritable.  He easily startled and had problems with concentration.

On mental status examination, it was noted that the Veteran was currently retired.  He suffered from chronic anxiety, depression, panic attacks, and had multiple symptoms of PTSD.  During the interview, he was alert and responsive, but his level of distress could easily be heard when he spoke about his traumatic experiences.  There was no impairment of speech.  Mood was anxious and depressed and there was severe depression and anxiety noted.  Thought processes were distracted.  He was preoccupied with feelings of guilt and worthlessness.  He denied having delusions or compulsions.  He had obsessive thoughts about his traumatic experiences in Vietnam and is, at times, phobic in public places.  He stated that he occasionally heard voices that seemed to be directly related to the severity of his depression and no other psychotic symptoms were noted.  He did not report any recent disturbances in consciousness.  He was oriented in all three spheres.  He had occasional suicidal ideation, but did not have a plan and had never attempted to harm himself.  He did not have homicidal ideation.  

Based on the private psychologist's review of the records and interview, the Veteran was found to be severely emotionally impaired.  The diagnoses were PTSD, major depressive disorder, and panic disorder, with occasional agoraphobia.  The symptoms from these diagnoses overlapped and could not be separated.  The current GAF was listed as 42.  He found that the Veteran's PTSD and associated mental health issues had negatively impact the Veteran's family as well as his own adjustment to civilian life.  He further opined "that the appropriate disability rating from November of 2008 to the present, based on the VA rating criteria, is 100 percent." The psychologist noted that there was "no question that this dates back to November of 2008."  He also opined that the Veteran was unable to obtain and retain substantially gainful employment presently and back to November of 2008.

In the JMR, the Parties found that the Board had not completely considered the private opinion from Dr. Parsons as it relates to the period prior to November 30, 2010.  Upon current review of all the evidence, the Board finds, resolving all doubt in the Veteran's favor, that the disability was 70 percent disability from the date of service connection, November 6, 2008.  The Board is cognizant that some records from this period of record do not indicate a level of severity of psychiatric symptoms that would warrant a 70 percent rating.  Overall, though, and specifically considering the opinion of Dr. Parsons, the disability has been manifested by significant symptoms, such as suicidal thoughts and panic attacks throughout the period on appeal.  Further, the evidence well documents that the Veteran has avoided social situations throughout the period on appeal.  Based on the overall impact on the Veteran's occupational and social impact, the Board finds that a 70 percent rating is warranted throughout the appeal period from November 6, 2008.

Regarding entitlement to a 100 percent schedular rating, the evidence shows that the Veteran retains some occupational and social functioning, as documented by the Veteran's ability to work in his yard and to maintain relationships with his children and spouse.  Although cognizant that the Veteran had an alternation with his son, overall, the record clearly shows that he has retained some functioning in both social and occupational spheres.  The 100 percent rating contemplates that there is no functioning.  Further, considering the symptoms listed in the General Rating schedule as examples of the symptoms contemplative of a psychiatric disability warranting a 100 percent rating, the Veteran's disability is not manifested by this level of symptomatology.  Here, the evidence lacks evidence of gross impairment of thought processes or persistent danger of hurting self or others, or other such symtpoms indicating this level of impairment.  Although cognizant that the Veteran has had alterations with others and has had some hallucinations, there is no evidence that these symptoms have been persistent.  For these reasons, the Board finds that a 100 percent schedular rating is not warranted.

In making this determinations, the Board is cognizant that Dr. Parsons provided an opinion that the Veteran' disability warranted a 100 percent rating under the schedular criteria and assigned a GAF of 42.  First, it is the duty of RO rating officials and the Board to determine the appropriate rating based on the medical evidence, and thus, Dr. Parson's opinion of the appropriate rating is of little probative value.  Further, in review of this report, he does not detail symptoms that would warrant a 100 percent schedular rating.  Thus, although the Board has carefully considered this opinion and GAF score of 42, the preponderance of the evidence weighs against a finding that the disability warranted a 100 percent schedular rating from November 6, 2008 to November 30, 2010. 

As with the other disabilities in appellate status, the Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The Board has outlined the criteria above considered by the Court Thun, supra, in regard to referral for extra-schedular consideration.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD, with the established criteria found in the rating schedule.  The Board finds that the Veteran's PTSD is fully addressed by the rating criteria under which it is rated.  Specifically, the criteria used to rate PTSD specifically consider the impact the Veteran's occupational and social impairment have upon his overall functioning.  The evidence does not otherwise indicate that extra-schedular referral is appropriate.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the rating schedule is adequate to evaluate his disability picture and referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In conclusion, the Board finds that the evidence supports an initial 70 percent rating, but no higher, for PTSD from November 6, 2008 to November 30, 2010.  In denying a rating in excess of 70 percent, the Board finds that the preponderance of the evidence is against the claim and, as such, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III.  Analysis:  Earlier Effective Date for TDIU

The Veteran has asserted that his service-connected disability of PTSD renders him unemployable.  As noted in the Introduction, in a December 2012 rating decision, the RO granted entitlement to TDIU, effective November 30, 2010, the date that the 70 percent rating for PTSD was initially assigned by the RO.  In this instant decision, the Board granted a 70 percent rating as of November 6, 2008.  This is the earliest time the Veteran filed for a psychiatric disability, and there is no earlier claim, formal or informal, in which the Veteran or his attorney asserted that his service-connected disabilities caused him to be unemployable.  

Further in this regard, the Board is cognizant that the effective date for the grants of service connection for tinnitus, bilateral hearing loss, and arthritis of the left hand is May 27, 2008.  Although the Veteran's wife had indicated that the left hand disability caused him to be unable to work at his former occupation, neither the Veteran nor his attorney have asserted that disability other than PTSD caused him to be unable to sustain any gainful employment.  In this regard, in the Veteran's formal claim for TDIU, the Veteran listed PTSD as the sole cause of his unemployability.  Moreover, as previously discussed, the Veteran's left hand disability does not render him unemployable.  Specifically, the April 2011 VA examiner determined that the sole effect on his occupational functioning was that the Veteran would be assigned different duties due to decreased strength.  Furthermore, there is no evidence, to include the Veteran's own statements, that his tinnitus and bilateral hearing loss render him unemployable.

In the Veteran's formal claim for  TDIU benefits he asserted that his PTSD affected his full-time employment beginning in October 2008.  Such further reflects that he had previously been employed as an HVAC mechanic and as a manufacturer of handguns.  The Veteran's former employer submitted evidence that the Veteran last worked on October 7, 2008.  In the rating decision on appeal, the RO granted a TDIU as of November 30, 2010.  Evidence dated after November 30, 2010 includes the opinion of the examiner who completed the April 2011 VA examination report.  The examiner opined that he concurred with the Vet Center counselor that the Veteran's PTSD was severe enough that it rendered him unemployable for "practical purposes at this point."

In general, relevant regulations provide that the effective date for the benefit will be the date of receipt of the claim or the date of entitlement arose, which is later.  See 38 C.F.R. § 3.400.  Further, under Rice v. Shinseki, 22 Vet. App. 447 (2009),  the issue of entitlement to TDIU has been part and parcel of the initial rating claim for PTSD stemming from the same November 6, 2008 claim.  As discussed below, the opinion evidence establishes that it is his PTSD that causes the Veteran's unemployability.  On the basis of this evidence, the Board finds that the Veteran has been unemployable since November 6, 2008, the date of the claim.  The Board can find no basis for a claim for TDIU pre-dating November 6, 2008.  The evidence establishes that the Veteran worked full-time until October 2008.

Regarding the underlying merits of a claim for TDIU, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where one disability is ratable at 60 percent or more, or where there are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Based on the Board's actions herein, the schedular criteria are met as of November 6, 2008.

In the August 2012 opinion, Dr. Parsons opined that the Veteran's disability had caused unemployability since November 2008.  Further, although the Veteran began receiving SSA disability payments in 2011, the SSA records and medical opinion contained therein support that the Veteran was disabled due to PTSD as of October 28, 2008, the month in which he last sustained full-time employment and mere weeks before filing for service connection for PTSD with VA.  On this basis, the Board finds that the evidence clearly supports an effective date of November 6, 2008 for the grant of TDIU benefits.  The Board cannot find any basis and neither the Veteran nor his attorney has indicated any basis for an effective date prior to November 6, 2008 for the grant of TDIU benefits.  In denying an effective date prior to November 6, 200, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.


ORDER

As of May 27, 2008, an initial 10 percent rating for arthritis of the left hand is granted, subject to regulations governing the payment of monetary awards.

An initial compensable rating for bilateral hearing loss is denied.

As of November 6, 2008, an initial 70 percent rating, but no higher, for PTSD is granted, subject to regulations governing the payment of monetary awards.

An effective date of November 6, 2008, but no earlier, for the award of a TDIU is granted, subject to regulations governing the payment of monetary awards.


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


